Exhibit 10.1
Ferro Corporation
Executive Separation Policy
Adopted June 23, 2010
     1. Purpose
     Ferro Corporation (the “Company”) seeks to attract and retain the most
qualified and capable professionals to serve in key executive positions to
maximize the value of the Company for the benefit of the Company’s stockholders.
To achieve this goal, the Company has established this Executive Separation
Policy (this “Policy”) effective June 23, 2010 (the “Effective Date”) to provide
such employees with financial security and sufficient incentive to accept and
continue employment. This Policy describes the separation pay and benefits that
the Company will provide to Covered Executives (as defined below) if their
employment with the Company terminates under certain circumstances. The Company
also seeks to ensure that the separation process is handled professionally and
efficiently.
     2. Application to Covered Employees

  A.   This Policy applies to the Chief Executive Officer and other members of
the Company’s Senior Management Committee, which as of the Effective Date,
consists of: (i) the Chief Financial Officer, (ii) the Operating Group Vice
President(s), (iii) the General Counsel and (iv) the Vice President, Human
Resources (collectively, the “Covered Executives”).     B.   The Compensation
Committee of the Company’s Board of Directors (the “Compensation Committee”)
may, from time to time, designate other persons holding other executive
positions who are not members of the Company’s Senior Management Committee as
Covered Executives under this Policy and the level of severance pay and benefits
that such persons shall receive under this Policy.

     3. Termination of Employment
     The Company may terminate a Covered Executive’s employment with the
Company, with or without Cause and a Covered Executive may terminate his or her
employment with the Company for or without Good Reason, subject, however, in
each case, to the terms and conditions of any written employment agreement
between the Covered Executive and the Company.
     A. Termination by Company for Cause or by Covered Executive Without Good
Reason
     If the Company terminates a Covered Executive’s employment with the Company
for Cause, or a Covered Executive terminates his or her employment with the
Company without Good Reason, the Covered Executive will be entitled to: (1) all
earned but unpaid compensation for time worked through the Termination Date, to
be paid on the Payment Date; and (2) any rights and benefits (if any) provided
under plans and programs of the Company, determined in accordance with the
applicable terms and provisions of such plans and programs, including, without
limitation, earned but unused vacation (the payments described in this
Section 3.A are collectively referred to as the “Accrued Obligations”). Other
than payment of the Accrued Obligations, a Covered Executive whose employment
with the Company terminates as described in this Section 3.A shall not be
entitled to receive any other severance pay or benefits. Nothing in the
foregoing is intended to limit a Covered Executive’s ability to continue
participating in the Company’s group health, dental and vision plans for the
applicable COBRA continuation period, provided that the Covered Executive
properly elects COBRA continuation coverage and pays the applicable COBRA
premiums.
     B. Termination by Company Without Cause or by Covered Executive for Good
Reason
     If the Company terminates a Covered Executive’s employment with the Company
without Cause, or a Covered Executive terminates his or her employment with the
Company for Good Reason, the Company will, subject to the terms and conditions
of this Policy, provide the severance pay and benefits set forth below to the
Covered Executive based on the Covered Executive’s position on the date of
termination.

1



--------------------------------------------------------------------------------



 



  (1)   If the Covered Executive is the Chief Executive Officer, the Covered
Executive will receive the following severance pay and benefits:

  (a)   the Accrued Obligations;     (b)   a lump sum amount equal to
twenty-four (24) months of the Chief Executive Officer’s then-current base
salary (or, if greater, the base salary immediately prior to any reduction
constituting Good Reason), to be paid on the Payment Date;     (c)   a lump sum
amount equal to two (2) times the annual incentive that the Chief Executive
Officer would have earned under the Company’s annual incentive plan for the year
in which the termination occurred, assuming that performance had been attained
at the “target” level as based on a percentage of the Chief Executive Officer’s
then-current base salary (or, if greater, the base salary immediately prior to
any reduction constituting Good Reason), to be paid on the Payment Date;     (d)
  an amount equal to the annual incentive (if any) the Chief Executive Officer
would have earned under the Company’s annual incentive plan for the year in
which termination occurred if he or she was employed by the Company on the last
day of that year, based on the actual level of performance attained for that
year and prorated by multiplying this amount by a fraction, the numerator of
which is equal to the number of days which have elapsed in such year through the
Termination Date and the denominator of which is 365, to be paid at the same
time as annual incentive payments are made to current similarly situated
executives of the Company;     (e)   if the Chief Executive Officer is enrolled
in the Company’s medical, dental and/or vision plan as of the Termination Date,
the Chief Executive Officer and his or her spouse and dependents (if likewise
so-enrolled as of the Termination Date) will continue to participate in those
plans (whichever applicable) in accordance with the terms of such plans as they
may be amended from time to time, at the same cost to the Chief Executive
Officer as would be incurred by similarly situated active employees (which may
change from time-to-time) until (i) the date the Covered Executive becomes
eligible for any medical, dental, or vision coverage provided by another
employer or, if earlier, (ii) twenty-four (24) months following the Termination
Date (the parties agree that the COBRA continuation period shall not begin until
after the expiration of the periods set forth herein) ; and     (f)   reasonable
outplacement services by a firm selected by the Company, at the expense of the
Company, in an amount not to exceed $25,000, for a period lasting not longer
than two (2) years after the Termination Date.

  (2)   If the Covered Executive is not the Chief Executive Officer, the Covered
Executive will receive the following severance pay and benefits:

  (a)   the Accrued Obligations;     (b)   a lump sum amount equal to eighteen
(18) months of the Covered Executive’s then-current base salary (or, if greater,
the base salary immediately prior to any reduction constituting Good Reason), to
be paid on the Payment Date;     (c)   a lump sum amount equal to one and
one-half (1.5) times the annual incentive that the Covered Executive would have
earned under the Company’s annual incentive plan for the year in which the
termination occurred, assuming that performance had been attained at the
“target” level as based on a percentage of the Covered Executive’s then-current
base salary (or, if greater, the base salary immediately prior to any reduction
constituting Good Reason), to be paid on the Payment Date;

2



--------------------------------------------------------------------------------



 



  (d)   an amount equal to the annual incentive (if any) the Covered Executive
would have earned under the Company’s annual incentive plan for the year in
which termination occurred if he or she was employed by the Company on the last
day of that year, based on the actual level of performance attained for that
year and prorated by multiplying this amount by a fraction, the numerator of
which is equal to the number of days which have elapsed in such year through the
Termination Date and the denominator of which is 365, to be paid at the same
time as annual incentive payments are made to current similarly situated
executives of the Company;     (e)   if the Covered Executive is enrolled in the
Company’s medical, dental and/or vision plan as of the Termination Date, the
Covered Executive and his or her spouse and dependents (if likewise so-enrolled
as of the Termination Date) will continue to participate in those plans
(whichever applicable) in accordance with the terms of such plans as they may be
amended from time to time, at the same cost to the Covered Executive as would be
incurred by similarly situated active employees (which may change from
time-to-time) until (i) the date the Covered Executive becomes eligible for any
medical, dental, or vision coverage provided by another employer or, if earlier,
(ii) eighteen (18) months following the Termination Date (the parties agree that
the COBRA continuation period shall not begin until after the expiration of the
periods set forth herein); and     (f)   reasonable outplacement services by a
firm selected by the Company, at the expense of the Company, in an amount not to
exceed $10,000, for a period lasting not longer than one (1) year after the
Covered Executive’s Termination Date.

     4. Eligibility For Separation Pay and Benefits
     Except with respect to the Accrued Obligations, the Company’s obligations
to provide any severance pay and benefits under this Policy are contingent upon
the following:

  A.   The Covered Executive’s execution of the following documents in such form
as provided by the Company and prior to the first date that any payment (other
than the Accrued Obligations) is to begin:

  (1)   a valid, enforceable, full and unconditional release of all claims
whether known or unknown that the Covered Executive may have against the
Company, its officers, fiduciaries, directors, agents, and employees as of the
Termination Date; and     (2)   a Noncompetition, Non-Solicitation,
Confidentiality, Non-Disparagement (and, if specified by the Company,
Arbitration) Agreement.

  B.   After the Termination Date, the Covered Executive agrees to provide
reasonable assistance and cooperation with the Company concerning business or
legal related matters about which the Covered Executive possesses relevant
knowledge or information. Such cooperation will be provided only at the
Company’s specific request and will include, but not be limited to, assisting or
advising the Company with respect to any business-related matters or any actual
or threatened legal action (including testifying in depositions, hearings,
and/or trials). The Covered Executive will be reimbursed for the reasonable
costs of providing assistance and cooperation, including, without limitation,
reasonable travel and lodging expenses.

     The Company’s obligation to provide separation pay and benefits under this
Policy will cease immediately if the Company determines that Covered Executive
failed to comply with any of the foregoing conditions, and the Covered Executive
will be required to return to the Company (with ten (10) days after request by
the Company) any amounts the Company has paid to the Covered Executive under
this Policy other than the Accrued Obligations.
     5. Section 409A
     This Policy is intended to comply with the requirements of Section 409A of
the U.S. Internal Revenue Code of 1986, as amended (the “Code”), or an exemption
or exclusion therefrom, and, with respect to amounts that are

3



--------------------------------------------------------------------------------



 



subject to Section 409A of the Code, shall in all respects be administered in
accordance with Section 409A of the Code.
     Each payment under this Policy shall be treated as a separate payment for
purposes of Section 409A of the Code. In no event may the Covered Executive,
directly or indirectly, designate the calendar year of any payment to be made
under this Policy. If the Covered Executive dies following the Termination Date
and prior to the payment of the any amounts delayed on account of Section 409A
of the Code, such amounts shall be paid to the personal representative of the
Covered Executive’s estate within 30 days after the date of the Covered
Executive’s death.
     All reimbursements and in-kind benefits provided under this Policy that
constitute deferred compensation within the meaning of Section 409A of the Code
shall be made or provided in accordance with the requirements of Section 409A of
the Code, including, without limitation, that (i) in no event shall
reimbursements by the Company under this Policy be made later than the end of
the calendar year next following the calendar year in which the applicable fees
and expenses were incurred, provided, that the Covered Executive shall have
submitted an invoice for such fees and expenses at least ten (10) days before
the end of the calendar year next following the calendar year in which such fees
and expenses were incurred; (ii) the amount of in-kind benefits that the Company
is obligated to pay or provide in any given calendar year shall not affect the
in-kind benefits that the Company is obligated to pay or provide in any other
calendar year; (iii) the Covered Executive’s right to have the Company pay or
provide such reimbursements and in-kind benefits may not be liquidated or
exchanged for any other benefit; and (iv) in no event shall the Company’s
obligations to make such reimbursements or to provide such in-kind benefits
apply later than the periods described in this Policy. Within the time period
permitted by the applicable Treasury Regulations, the Company may modify this
Policy, in the least restrictive manner necessary and without any diminution in
the value of the payments to the Covered Executive, in order to cause the
provisions of this Policy to comply with the requirements of Section 409A of the
Code, so as to avoid the imposition of taxes and penalties on the Covered
Executive pursuant to Section 409A of the Code.
     Notwithstanding anything in this Policy to the contrary, in the event that
a Covered Executive is a “specified employee” (as defined in Section 409A of the
Code) of the Company, as determined pursuant to the Company’s policy for
identifying specified employees, on the date of the Covered Executive’s
termination of employment and the Covered Executive is entitled to a payment
and/or a benefit under this Policy that is required to be delayed pursuant to
Section 409A(a)(2)(B)(i) of the Code, then such payment or benefit, as
applicable, shall not be paid or provided (or begin to be paid or provided)
until the first day of the seventh month following the date of the Covered
Executive’s termination of employment (or, if earlier, the date of the Covered
Executive’s death). The first payment that can be made to the Covered Executive
following such period shall include the cumulative amount of any payments or
benefits that could not be paid or provided during such period due to the
application of Section 409A(a)(2)(B)(i) of the Code.
     6. Employment at Will
     Nothing in this Policy is to be construed such that a Covered Executive’s
employment with the Company is anything other than employment “at will”.
     7. ERISA Provisions
     This Policy is intended to be a plan whose participation is limited to a
“select group of management or highly compensated employees” within the meaning
of Sections 4(b)(5), 201(2), 301(a)(3) and 401(a) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”). The claims procedure set
forth in U.S. Department of Labor Regulation Section 2560.503-1 are incorporated
by reference into this Policy.
     8. Governing Law
     The rights and obligations of the Covered Executives and the Company under
this Policy will be governed and interpreted in accordance with the internal
laws of the State of Ohio without regard to choice of law principles and to the
extent not preempted by ERISA.

4



--------------------------------------------------------------------------------



 



     9. Integration
     This Policy supersedes and replaces the terms of any employment agreement,
offer letter, or other agreement with the Company, including any agreement in
respect of confidentiality, that governs the terms and conditions applicable to
the Covered Executive’s separation from the Company and is in effect immediately
prior to the Covered Executive’s termination of employment (“Alternative
Agreement”) with respect to the payment of severance or benefits, to the extent
that the Alternative Agreement provides for the payment of severance or benefits
in an amount less than are payable under this Policy. To the extent that a
Covered Executive is entitled to payment of severance or benefits under an
Alternative Agreement in an amount greater than are payable under this Policy,
the amount of severance or benefits shall be determined under the Alternative
Agreement and the Covered Executive shall not be entitled to any payments of
severance or benefits under this Policy. Notwithstanding the foregoing, any
rights to severance of the person serving as the Chief Executive Officer on the
Effective Date shall be determined exclusively under this Policy, except as
provided below.
     For purposes of clarity, if a Covered Executive is or becomes a party to
the Company’s Change in Control Agreement dated as of January 1, 2009 (or a
successor agreement in respect of a change in control, collectively, a “Change
in Control Agreement”) and is terminated under circumstances that would entitle
the Covered Executive to payments and benefits under the Change in Control
Agreement, the terms of the Change in Control Agreement, and not this Policy,
will apply and the Covered Executive will not be eligible for the payment of
service or benefits under this Policy.
     10. Reservation of Rights
     This Policy may be modified from time to time, or terminated in its
entirety, in the sole discretion of the Compensation Committee. Any
modifications made by the Compensation Committee for any Covered Executive will
apply to all Covered Executives for purposes of this Policy (except to the
extent expressly stated otherwise). Any modifications to, or the termination of,
this Policy will not affect the rights of Covered Executives whose Termination
Date preceded such modification or termination. The Compensation Committee will
have discretion to construe and interpret this Policy and its decisions will be
final and binding on the Company, the Covered Executive and all other interested
persons.
     11. Tax Withholding
     All payments to a Covered Executive under this Policy will be reduced by
any required withholdings of applicable federal, state, local and foreign taxes.
     12. Assignment
     The Covered Executive’s rights and obligations under this Policy may not be
assigned or transferred. The Company may not assign or transfer its obligations
under this Agreement except in the event the Company is merged or consolidated
into, or with, any other company, or if substantially all of the assets of the
Company are transferred to another company.
     13. Remedies for Breach
     Each party will bear its own costs to resolve any dispute arising under
this Policy; provided, however, that in the event that a Covered Executive is
determined to be the prevailing party in such dispute pursuant to a final
nonappealable order or in a binding arbitration, the Company will reimburse the
Covered Executive for the reasonable costs incurred to enforce this Policy,
including, without limitation, reasonable attorneys’ fees.
     14. Definitions

  A.   Cause means that, in the reasonable judgment of the Compensation
Committee, any of the following events have occurred: (1) the willful or
negligent failure by the Covered Executive to substantially perform his or her
duties with the Company and, after written notification by the Company to the
Covered Executive, the continued failure of the Covered Executive to
substantially perform such duties; (2) the willful or negligent engagement by
the Covered Executive in conduct which is demonstrably and materially injurious
to the

5



--------------------------------------------------------------------------------



 



      Company, financially or otherwise; (3) action or inaction by the Covered
Executive that constitutes a breach of fiduciary duty with respect to the
Company or any of its subsidiaries; (4) the engagement by the Covered Executive
in egregious misconduct involving moral turpitude; or (5) the Covered
Executive’s material breach of any agreement in respect of confidentiality with
the Company, whether or not entered into after the Effective Date.

  B.   Disability means a Covered Executive’s having become unable (as
determined by the Compensation Committee in good faith) to perform regularly his
or her duties with the Company by reason of illness or incapacity.     C.   Good
Reason means the occurrence of any of the following: (1) a reduction in a
Covered Executive’s annual base salary rate, unless such reduction generally
applies to other Covered Executives regardless of the reason(s) therefor; (2) a
substantial diminution in a Covered Executive’s duties, authorities or
responsibilities; or (3) the relocation of a Covered Executive’s principal place
of employment with the Company such that (a) the distance from the former
principal place of employment to the relocated principal place of employment is
over 50 miles and (b) the distance from his or her primary residence to the
relocated principal place of employment is over 50 miles; provided, however,
that Good Reason shall exist only to the extent that a Covered Executive
provides the Company, in care of the Legal Department at the Company’s
then-current corporate headquarters, with written notice of his or her intention
to terminate employment with the Company for Good Reason that specifies the
condition(s) constituting Good Reason and the Company fails to correct such
condition(s) within ten (10) business days from receipt of such written notice.
Notwithstanding the foregoing, Good Reason shall cease to exist for an event on
the one hundred and twentieth (120th) day following the later of its occurrence
or the Covered Executive’s knowledge thereof, unless the Covered Executive has
given the Company written notice of such condition and of the Covered
Executive’s intent to terminate for Good Reason prior to such date. With respect
to the Chief Executive Officer only, Good Reason shall also include a change in
responsibilities such that the Chief Executive Officer reports to someone other
than directly to the Company’s Board of Directors.     D.   Payment Date means,
with respect to payment of any severance pay and/or benefits (except for any
applicable medical, dental and/or vision benefits) relating to a Covered
Executive’s termination of employment under this Policy, a date selected by the
Company that is within thirty (30) days following the Termination Date except in
respect of the payments provided for in 3B(1)(D) and 3B(2)(D) above; provided,
however, that the Payment Date shall be such date as avoids a violation of
applicable law, including but not limited to, Section 409A of the Code. The
Payment Date may, at the sole discretion of the Company, be different dates for
different pay and/or benefits due under this Policy, as long as such dates
comply with the requirements of applicable law.     E.   Termination Date means
the date on which a Covered Executive’s experiences a “separation from service”
within the meaning of Section 409A of the Code from the Company.     F.  
Without Cause means a termination of a Covered Executive’s employment (1) by the
Company other than for Cause or (2) because of the Covered Executive’s
Disability, but only to the extent that the Covered Executive is not receiving
long-term disability benefits under the Company’s long-term disability plan (or
is eligible, but declined to receive, such long-term disability benefits).

***************

6